  Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 1 of 26 PageID #: 1




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI


MARY A. MARTELLARO,            )
                               )
                Plaintiffs,    )                    CASE NO. 21-637
VS.                            )
                               )                     JURY TRIAL DEMANDED
COOK INCORPORATED, COOK        )
MEDICAL LLC f/k/a COOK MEDICAL )
INCORPORATED, and WILLIAM COOK )
EUROPE APS                     )
                               )
                               )
                Defendant.     )
                               )


                                           COMPLAINT

       COMES NOW, MARY A. MARTELLARO (hereinafter “Plaintiff”), by and through her

undersigned counsel, O’Leary, Shelton, Corrigan, Peterson, Dalton & Quillin, LLC, files this

Complaint against Defendants COOK INCORPORATED, COOK MEDICAL LLC f/k/a COOK

MEDICAL          INCORPORATED,       and    WILLIAM      COOK       EUROPE      APS     (hereinafter

“Defendants”), state to the Court as follows:

       I.        INTRODUCTION

            1.    This is an action for damages relating to Defendants’ development, testing,

 assembling, manufacture, packaging, labeling, preparing, distribution, marketing, supplying,

 and/or selling defective product sold under the name “inferior vena cava filter” (hereinafter

 “IVC filter”).

            2.    Cook IVC Filters are associated with, and cause, an increased risk for serious

 injury and death as a result of adverse events including: tilting, perforation, fracture, breakage

 and migration.

                                                                                                      1
 Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 2 of 26 PageID #: 2




         3.    At all times relevant to this action, Cook intentionally, recklessly, and/or

negligently failed to act as to the known failures and injuries associated with its devices and/or

failed to warn about and concealed, suppressed, omitted, and/or misrepresented the risks,

dangers, defects and disadvantages of its IVC filters.

         4.    At all times relevant to this action, Cook intentionally, recklessly, and/or

negligently advertised, labeled, promoted, marketed, sold and/or distributed its IVC Filters as

a safe medical device when in fact Cook had reason to know, and/or did know, that its IVC

Filters were not safe for its intended purposes, and that its IVC Filters caused serious injury and

death.

         5.    At all times relevant to this action, Cook is and was strictly liable for injuries

caused by its IVC Filters because the devices are unreasonably dangerous and not accompanied

by adequate warnings about its danger.

      II.     THE PARTIES

         6.    Plaintiff Mary A. Martellaro at all times relevant to this action was a citizen and

resident of the State of Missouri.

         7.    Defendant Cook Incorporated is an Indiana Corporation with its principal place

of business located at 750 Daniels Way, P.O. Box 489, Bloomington, Indiana. Defendant Cook

Incorporated is authorized and/or doing business in the State of Missouri, including Saint Louis

County. At all times relevant to this action, Cook Incorporated designed, set specifications,

manufactured, prepared, compounded, assembled, processed, promoted, marketed, distributed

and/or sold its inferior vena cava filters (“IVC Filters”) to be implanted in patients throughout

the United States, including Missouri. At all times relevant hereto, Defendant Cook

Incorporated was engaged in business in Missouri, has conducted substantial business activities



                                                                                                      2
 Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 3 of 26 PageID #: 3




and derived substantial revenue from within the State of Missouri. Defendant has also carried

on solicitations or service activities in Missouri. The registered agent for Cook Incorporated is

Corporation Service Company, 135 North Pennsylvania Street, Suite 1610, Indianapolis, IN

46204. Cook Incorporated may be served with process by delivering a Summons with a copy

of this Complaint attached thereto, to its registered agent.

       8.      On information and belief, Cook Incorporated is a privately-owned corporation

with wholly owned subsidiaries that it controlled, including Cook Medical, LLC f/k/a Cook

Medical Incorporated, and William Cook Europe APS.

       9.      Defendant Cook Medical, LLC is a privately-owned Indiana limited liability

company with its principal place of business located at 1025 West Acuff Road, Bloomington,

Indiana 47404. Cook Medical, LLC was formerly known as Cook Medical Incorporated. Cook

Medical, LLC is doing business in the state of Missouri, including Saint Louis County. At all

times relevant to this action, Cook Medical, LLC designed, set specifications, manufactured,

prepared, compounded, assembled, processed, promoted, marketed, distributed and/or sold its

IVC Filters to be implanted in patients throughout the United States, including Missouri. At all

times relevant hereto, Defendant Cook Medical, LLC was engaged in business in Missouri has

conducted substantial business activities and derived substantial revenue from within the State

of Missouri. This Defendant has also carried on solicitations or service activities in Missouri.

The registered agent for Cook Medical, LLC is Corporation Service Company, 135 North

Pennsylvania Street, Suite 1610, Indianapolis, IN 46204. Cook Medical, LLC may be served

with process by delivering a Summons with a copy of this Complaint attached thereto, to its

registered agent.

       10.     Defendants Cook Incorporated, Cook Medical LLC f/k/a Cook Medical



                                                                                                    3
 Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 4 of 26 PageID #: 4




Incorporated, and Cook Group Incorporated are hereinafter collectively referred to as “Cook

Defendants” or “Cook.”

        11.     Defendant William Cook Europe APS (hereinafter “Cook Europe”) is a foreign

corporation with its principal place of business located at Sandet 6, Bjaverskov 4632, Denmark,

and is authorized to do business in the state of Missouri. Cook Europe’s business form most

closely resembles that of an American Corporation. Cook Europe’s headquarters is based at

Sandet 6, Bjaverskov 4632, Denmark. Cook Europe is incorporated in and under the laws of

Denmark. Cook Europe was not incorporated in the state of Missouri, nor does it have its

principal place of business in the state of Missouri. Because Cook Europe is incorporated under

the laws of Denmark and has its principal place of business in Denmark, diversity of citizenship

exits between Plaintiff and Cook Europe. Cook Europe conducted research and contributed to

the development, the design, testing and manufacture, as well as marketing and distribution of

the inferior vena cava filter implanted in Plaintiff. Cook Europe conducted regular and

sustained business by selling and distributing its products in Missouri. Defendant also carried

on solicitations or service activities in the state of Missouri.

        12.     At all relevant times, the Cook Defendants were in the business of designing,

setting specifications for, manufacturing, preparing, compounding, assembling, processing,

marketing, packaging, and selling its IVC filters to distributors and sellers, including hospitals,

for implantation by physicians at hospitals in patients throughout the United States, including

in Missouri.

        13.     At all relevant times, each of the Cook Defendants regularly marketed,

distributed and sold its IVC filters throughout Missouri and sold its IVC filters in Missouri for

resale and implantation into human patients, including Plaintiff.



                                                                                                      4
 Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 5 of 26 PageID #: 5




        14.     At all relevant times, each of the Cook Defendants and their directors and

officers acted within the scope of their authority. At all relevant times each Cook defendant was

responsible for each other’s actions and inactions; and each Cook defendant acted on behalf of

each other Cook defendant.

        15.     At all relevant times, the Cook Defendants possessed a unity of interest between

themselves and Cook. Cook exercised control over its subsidiaries and affiliates. As such, each

Cook Defendant is responsible jointly and severally to Plaintiff for her injuries, losses and

damages.

      IV.     JURISDICTION AND VENUE

        16.     The Court has subject matter jurisdiction over this matter because there is

complete diversity as the parties are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332.

        17.     The Court has personal jurisdiction over the Cook Defendants because they have

sufficient minimum contacts such that asserting jurisdiction over the defendants does not offend

traditional notions of fair play and substantial justice. International Shoe v. Washington, 326

U.S. 310, 325 (1945). The Cook Defendants have conducted and continue to conduct substantial

and systematic business activities related to their IVC filters, in this jurisdiction. Such activities

include, but are not limited to: (a) sales of IVC filters, including the Cook filter at issue in this

case, in this jurisdiction; (b) hiring, training, and deploying employees, including managers and

sales representatives, in this jurisdiction; (c) advertising and marketing of their IVC filters,

including the Cook filter at issue in this case, in this jurisdiction; (d) maintenance of company

files and equipment relating to the Cook filter in this case, in this jurisdiction; (e) payment of

employee salaries in this jurisdiction; and (f) maintenance of a website directed to all states,



                                                                                                         5
 Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 6 of 26 PageID #: 6




including Missouri. The Cook Defendants also committed tortious acts within the State of

Missouri and caused injury to persons or property within the State of Missouri arising out of

acts or omissions by the Cook Defendant outside this state at or about the time of the Plaintiff’s

injury, while the Cook Defendants were engaged in solicitation or service activities within the

State of Missouri; and/or, while products, materials, or things processed, serviced, or

manufactured by the Cook Defendants were used or consumed within Missouri in the ordinary

course of commerce, trade, or use.

       18.     Plaintiffs have filed this lawsuit in a timely fashion, from the time the Plaintiffs

knew or reasonably knew of the injury and that it may have been wrongfully caused.

       19.     Venue is proper in this district because a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in this district. See 28 U.S.C. § 1391(b)(2).

The Cook Defendants’ Cook filter was marketed, sold, and implanted in the state of Missouri.

      V.     FACTS

      COOK INFERIOR VENA CAVA FILTERS GENERALLY

       20.     Defendants design, research, develop, manufacturer, test, market, advertise,

promote, distribute, and sell products that are sold to and marketed to prevent, among other

things, recurrent pulmonary embolism via placement in the vena cava. Defendants’ products

include the Cook Celect Vena Cava Filter and the Gunther Tulip Filter (collectively referred to

herein as “Cook Filters”), which are introduced via a coaxial introducer sheath system.

       21.     Defendants sought Food and Drug Administration (“FDA”) approval to market

the Cook Filters and/or its components under Section 510(k) of the Medical Device

Amendment.

       22.     Section 510(k) allows marketing of medical devices if the device is substantially



                                                                                                      6
 Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 7 of 26 PageID #: 7




equivalent to other legally marketed predicate devices without formal review for the safety or

efficacy of the said device. The FDA explained the difference between the 510(k) process and

the more rigorous “premarket approval” process in an amicus brief filed with the Third Circuit

in Horn v. Thoratec Corp., 376 F.3d 163, 167 (3d Cir. 2004):

             A manufacturer can obtain an FDA finding of “substantial equivalence” by

             submitting a premarket notification to the agency in accordance with section

             510(k)…A device found to be ‘substantially equivalent’ to a predicate device
             is said to be “cleared” by FDA (as opposed to “approved” by the agency under

             a [premarket approval]). A pre-market notification submitted under 510(k) is

             thus entirely different from a [pre-market approval] which must include data

             sufficient to demonstrate that the device is safe and effective. (Emphasis in

             original).


       23.      In Medtronic, Inc. v. Lohr, 518 U.S. 470,478-79 (1996), the Supreme Court

similarly described the 510(k) process, observing:

       If the FDA concludes on the basis of the [manufacturer’s] §510(k) notification that the

       device is ‘substantially equivalent’ to a pre-existing device, it can be marketed without

       further regulatory analysis…The §510(k) notification process is by no means

       comparable to the [premarket approval] process; in contract to the 1,200 hours

       necessary to complete a PMA review, the §510(k) review is completed in average of 20

       hours…Section §510(k) notification requires little information, rarely elicits a negative

       response from the FDA, and gets process quickly.

       24.      An IVC filter, like the Cook Filters, is a device designed to filter blood clots

(called “thrombi”) that travel from the lower portions of the body to the heart and lungs. IVC


                                                                                                   7
 Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 8 of 26 PageID #: 8




filters may be designed to be implanted, either temporarily or permanently, within the vena

cava.

        25.    The inferior vena cava is a vein that returns blood to the heart from the lower

portion of the body. In certain people, and for various reasons, thrombi travel from vessels in

the legs and pelvis, through the vena cava into the lungs. Often these thrombi develop in the

deep leg veins. The thrombi are called “deep vein thrombosis” or DVT. Once the thrombi reach

the lungs they are considered “pulmonary emboli” or PE. An IVC filter, like the Cook IVC

Filters, is designed to prevent thromboembolic events.

        26.    The Cook Filters are retrievable filters.

        27.    The Cook Celect® Vena Cava Filter has four (4) anchoring struts for fixation

and eight (8) independent secondary struts to improve self-centering and clot trapping.

        28.    The Gunther Tulip® Vena Cava Filter has a top hook and (4) anchoring struts

for fixation and on each strut, it has a “flower” formation that is shorter than the strut where a

wire piece branches out on each side of the strut forming an overall “flower” type formation on

each strut.

        29.    At all times relevant hereto, the Cook Filters were widely advertised and

promoted by the Defendants as safe and effective treatment for prevention of recurrent

pulmonary embolism via placement in the vena cava. At all times relevant hereto, Defendants

knew its Cook Filters were defective and knew that defect was attributable to the design’s

failure to withstand the normal anatomical and physiological loading cycles exerted in vivo.

        30.    A retrospective review of all Cook Gunther Tulip Filters and Cook Celect filters

retrieved between July 2006 and February 2008 was performed. One hundred and thirty (130)

filter retrievals were attempted but in 33 cases, the standard retrieval technique failed. The



                                                                                                     8
 Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 9 of 26 PageID #: 9




authors concluded that “unsuccessful retrieval was due to significant endothelialization and

caval penetration” and that “hook endothelialization is the main factor resulting in failed

retrieval and continues to be a limitation with these filters.” O. Doody, et al.; “Assessment of

Snared-Loop Technique When Standard Retrieval of Inferior Vena Cava Filters Fail”

Cardiovasc Intervent Radiol (Sept 4, 2008 Technical Note).

       31.     A retrospective review of 115 patients who underwent Cook Celect IVC filter

insertion between December 2005 and October 2007 was performed. While filter insertion was

successful in all patients, the authors also concluded that “[f]ailed retrieval secondary to hook

endothelialization continues to be an issue with this filter.” O. Doody, et al; Journal of Medical

Imaging and Radiation Oncology “Initial Experience in 115 patients with the retrievable Cook

Celect vena cava filter” 53 (2009) 64-68 (original article).

       32.     In a review of clinical data related to 73 patients who had Celect IVC filter

implanted between August 2007 and June 2008, the authors found that the Celect IVC filter

was related to a high incidence of caval filter leg penetration. Immediately after fluoroscopy-

guided filter deployment in 61 patients, four filters (6.5%) showed significant tilt. Follow-up

abdominal CT in 18 patients demonstrated filter related problems in 7 (39%), which included

penetration of filter legs in 4 and fracture/migration of filter components in 1.

       33.     In a study of Gunther Tulip and Celect IVC filters implanted between July 2007

and May of 2009 reported by Cardiovascular Interventional Radiology electronically on March

30, 2011 and published by journal in April 2012, one hundred percent of the Cook Celect filters

and Gunther Tulip filters imaged after 71 days of implant caused some degree of filter

perforation of the venal caval wall. Durack JC, et al, Cardiovasc Intervent Radiol., “Perforation

of the IVC: rule rather than the exception after longer indwelling times for the Gunther Tulip



                                                                                                     9
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 10 of 26 PageID #: 10




and Celect Retrievable Filters,” 2012 Apr.; 35(2):299-308. Epub 2011 Mar 30. The authors

concluded: "Although infrequently reported in the clinical literature, clinical sequelae from IVC

filter components breaching the vena cava can be significant.” Defendants knew or should have

known that their IVC filters were more likely than not to perforate the vena cava wall.

        34.     This same study reported that tilt was seen in 20 out of 50 (40%) of the implanted

Gunther Tulip and Celect IVC filters and all tilted filters also demonstrated vena caval

perforation. Defendants knew or should have known that their IVC filters were more likely than

not to tilt and to perforate.

        35.     While not inclusive of all medical studies published during the relevant time

period, the above references show that the Defendants failed to disclose to physicians, patients

and/or Plaintiff that its Cook Filters were subject to breakage, tilt, inability of removal, and

migration even though they knew or should have known the same was true.

        36.     At all times relevant hereto, the Defendants continued to promote the Cook Filter

as safe and effective even when inadequate clinical trials had been performed to support long

or short to safety and/or efficacy.

        37.     The Defendants concealed the known risks and failed to warn of known or

scientifically knowable dangers and risks associated with the Cook Filters, as aforesaid.

        38.     The Cook Filters are constructed of conichrome.

        39.     The Defendants specifically advertise the conichrome construction of the filter

as a frame which “reduces the risk of fracture.”

        40.     The failure of the Cook Filters is attributable, in part, to the fact that the Cook

Filters suffer from a design defect causing it to be unable to withstand the normal anatomical

and physiological loading cycles exerted in vivo.



                                                                                                 10
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 11 of 26 PageID #: 11




         41.     At all times relevant hereto, the Defendants failed to provide sufficient warnings

and instructions that would have put Plaintiff and the general public on notice of the dangers

and adverse effects caused by implantation of the Cook Filters, including, but not limited to the

design’s failure to withstand the normal anatomical and physiological loading cycles exerted in

vivo.

         42.     The Cook Filters were designed, manufactured, distributed, sold and/or supplied

by the Defendants, and were marketed while defective due to the inadequate warnings,

instructions, labeling, and/or inadequate testing in light of Defendants’ knowledge of the

products’ failure and serious adverse events.

         43.     That at all times relevant hereto, the officers and/or directors of the Defendants

named herein participated in, authorized and/or directed the production and promotion of the

aforementioned products when they knew or should have known of the hazardous and

dangerous propensities of the said products, and thereby actively participated in the tortious

conduct that resulted in the injuries suffered by the Plaintiff.

        Plaintiff’s Cook Filter and Injuries

         44.     Plaintiff Mary A. Martellaro was implanted with a Cook Gunther Tulip Inferior

Vena Cava (IVC) Filter at Saint Anthony's Medical Center in Missouri.

         45.     On or about June 6, 2017, an attempt was made at retrieving the filter; however,

the filter was tilted and deeply embedded in the IVC wall and was unable to be retrieved.

         46.     Plaintiff has also suffered significant injuries, including significant pain and

distress.

         47.     Furthermore, Plaintiff has incurred substantial medical expenses as a result of

Cook’s defective device.



                                                                                                 11
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 12 of 26 PageID #: 12




                                      COUNT I
                    STRICT PRODUCTS LIABILITY – FAILURE TO WARN

        48.    Plaintiff repeats and realleges all previous paragraphs.

        49.    Cook Filters were defective and unreasonably dangerous when they left the

possession of the Defendants in that they contained warnings insufficient to alert consumers,

including Plaintiff, of the dangerous risks associated with the subject product, including but not

limited to the risk of tilting, perforation, fracture and migration which are associated with and

did cause serious injury and/or death.

        50.    Information provided by Cook to the medical community and to consumers

concerning the safety and efficacy of its Cook Filters did not accurately reflect the serious and

potentially fatal adverse events Plaintiff could suffer.

        51.    At all times relevant hereto, the Cook Filters were dangerous and presented a

substantial danger to patients who were implanted with the Cook Filter, and these risks and

dangers were known or knowable at the times of distribution and implantation in Plaintiff.

Ordinary consumers would not have recognized the potential risks and dangers the Cook Filters

posed to patients, because their use was specifically promoted to improve health of such

patients.

        52.    Had adequate warnings and instructions been provided, Plaintiff would not have

been implanted with the Cook filter and would not have been at risk of the harmful injuries

described herein. The Cook Defendants failed to provide warnings of such risks and dangers to

Plaintiff and their medical providers as described herein. Neither Plaintiff, nor Plaintiff’s

physicians knew, nor could they have learned through the exercise of reasonable care, the risks

of serious injury and/or death associated with and/or caused by Cooks’ Filters.



                                                                                                12
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 13 of 26 PageID #: 13




           53.    Cook Defendants knew or had knowledge that the warnings that were given

failed to properly warn of the increased risks of serious injury and/or death associated with

and/or caused by Cook Filters.

           54.    Plaintiff, individually and through her implanting physician, reasonably relied

upon the skill, superior knowledge, and judgment of the Cook Defendants.

           55.    Cook Defendants were under a continuing duty to warn Plaintiff and her

physicians of the dangers associated with the filter.

           56.    Safer alternatives were available that were effective and without risks posed by

Cook’s Filters.

           57.    As a direct and proximate result of the Cook Filter’s defects, as described herein,

Plaintiff suffered permanent and continuous injuries, pain and suffering, disability and

impairment. Plaintiff has suffered emotional trauma, harm and injuries that will continue into

the future. Plaintiff has lost her ability to live a normal life and will continue to be so diminished

into the future. Furthermore, Plaintiff has medical bills, both past and future, related to care

because of the Cook Filters’ defects.

           58.    By reason of the foregoing, Cook Defendants are liable to Plaintiff for damages

as a result of their failure to warn and/or adequately warn the Plaintiff and her healthcare

professionals about the increased risk of serious injury and death caused by their defective Cook

filters.

           59.    WHEREFORE, Plaintiff demands judgment against the Cook Defendants and

seeks damages, including compensatory damages, exemplary damages, and punitive damages,

together with interest, the costs of suit and attorneys’ fees, and other such other and further

relief as this Court deems just and proper.



                                                                                                    13
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 14 of 26 PageID #: 14




                                         COUNT II
                             STRICT LIABILITY – DESIGN DEFECT

       60.     Plaintiff repeats and realleges all previous paragraphs.

       61.     Cook Defendants have a duty to provide adequate warnings and instructions for

their products including their Cook Filters, to use reasonable care to design a product that is not

unreasonably dangerous to users.

       62.     At all times relevant to this action, Cook Defendants designed, tested,

manufactured, packaged, labeled, marketed, distributed, promoted and sold their Cook Filters,

placing the devices into the stream of commerce.

       63.     At all times relevant to this action, Cook’s Filters were designed, tested,

inspected, manufactured, assembled, developed, labeled, sterilized, licensed, marketed,

advertised, promoted, sold, packaged, supplied and/or distributed by Cook Defendants in a

condition that was defective and unreasonably dangerous to consumers, including Plaintiff.

       64.     Cook Filters are defective in their design and/or formulation in that they are not

reasonably fit, suitable, or safe for its intended purpose and/or its foreseeable risks exceed the

benefits associated with their design and formulation.

       65.     Cook Filters were expected to reach, and did reach, users and/or consumers

including Plaintiff, without substantial change in the defective and unreasonably dangerous

condition in which they were manufactured and sold.

       66.     Physicians implanted as instructed via the Instructions for Use and in a

foreseeable manner as normally intended, recommended, promoted, and marketed by the Cook

Defendants. Plaintiff received and utilized Cook Filters in a foreseeable manner as normally

intended recommend, promoted, and marketed by the Cook Defendants.

                                                                                                 14
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 15 of 26 PageID #: 15




        67.     Cook Filters were and are unreasonably dangerous in that, as designed, failed to

perform safely when used by ordinary consumers, including Plaintiff, including when the filters

were used as intended and in a reasonably foreseeable manner.

        68.     Cook Filters were and are unreasonably dangerous and defective in design or

formulation for their intended use in that, when they left the hands of the manufacturers and/or

supplier, they posed a risk of serious vascular and other serious injury which could have been

reduced or avoided, inter alia, by the adoption of a feasible reasonable alternative design. There

were safer alternative designs for the like products.

        69.     Cook Filters were insufficiently tested and caused harmful adverse events that

outweighed any potential utility.

        70.     Cook Filters, as manufactured and supplied, were defective due to inadequate

warnings, and/or inadequate clinical trials, testing, and study, and inadequate reporting

regarding the results of the clinical trials, testing and study.

        71.     Cook Filters, as manufactured and supplied, were defective due to its no longer

being substantially equivalent to its predicate device with regard to safety and effectiveness.

        72.     Cook Filters as manufactured and supplied by the Cook Defendants are and were

defective due to inadequate post-marketing warnings or instructions because, after Cook

Defendants knew or should have known of the risk of injuries from use and acquired additional

knowledge and information confirming the defective and dangerous nature of its Cook Filters,

Cook Defendants failed to provide adequate warnings to the medical community and the

consumers, to whom Cook Defendants were directly marketing and advertising; and further,

Cook Defendants continued to affirmatively promote their Cook Filters as safe and effective

and as safe and effective as their predicate device.



                                                                                                  15
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 16 of 26 PageID #: 16




           73.   As a direct and proximate result of the Cook Filter’s defects, as described herein,

Plaintiff suffered permanent and continuous injuries, pain and suffering, disability and

impairment. Plaintiff has suffered emotional trauma, harm and injuries that will continue into

the future. Plaintiff has lost her ability to live a normal life and will continue to be so diminished

into the future. Furthermore, Plaintiff has medical bills, both past and future, related to care

because of the Cook Filters’ defects.

           74.   By reason of the foregoing, Cook Defendants are liable to Plaintiff for damages

as a result of their failure to warn and/or adequately warn the Plaintiff and her healthcare

professionals about the increased risk of serious injury and death caused by their defective Cook

filters.

           75.   WHEREFORE, Plaintiff demands judgment against the Cook Defendants and

seeks damages, including compensatory damages, exemplary damages, and punitive damages,

together with interest, the costs of suit and attorneys’ fees, and other such other and further

relief as this Court deems just and proper.



                                               COUNT III
                                              NEGLIGENCE

           76.   Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

           77.   At all times relevant to this cause of action, the Cook Defendants were in the

business of designing, developing, manufacturing, marketing, and selling sophisticated medical

devices, including its Cook Filters.

           78.   At all times relevant hereto, the Cook Defendants were under a duty to act

reasonably to design, develop, manufacture, market and sell a product that did not present a risk

                                                                                                    16
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 17 of 26 PageID #: 17




of harm or injury to the Plaintiff and to those people receiving their Filters.

       79.      At the time of manufacture and sale of the Cook Filters, the Cook Defendants

knew or reasonably should have known the Cook Filters:

             a. were designed and manufactured in such a manner so as to present an
                unreasonable risk of fracture of portions of the device, as aforesaid;

             b. were designed and manufactured so as to present an unreasonable risk of
                migration of the device and/or portions of the device, as aforesaid;

             c. were designed and manufactured to have unreasonable and insufficient strength
                or structural integrity to withstand normal placement within the human body;
                and/or

             d. were designed and manufactured so as to present an unreasonable risk of
                perforation and damage to the vena caval wall


       80.      Despite the aforementioned duty on the part of the Cook Defendants, they

committed one or more breaches of their duty of reasonable care and were negligent in:

             a. unreasonably and carelessly failing to properly warn of the dangers and risks of
                harm associated with the Cook Filters, specifically its incidents fracture,
                migration, perforation and other failure;

             b. unreasonably and carelessly manufacturing a product that was insufficient in
                strength or structural integrity to withstand the foreseeable use of normal
                placement within the human body;

             c. unreasonably and carelessly designed a product that was insufficient in strength
                or structural integrity to withstand the foreseeable use of normal placement
                within the human body; and

             d. unreasonably and carelessly designed a product that presented a risk of harm to
                the Plaintiff and others similarly situated in that it was prone to fail.

       81.      As a direct and proximate result of the Cook Filter’s defects, as described herein,

Plaintiff has suffered permanent and continuous injuries, pain and suffering, disability and

impairment. Plaintiff has suffered emotional trauma, harm and injuries that will continue into


                                                                                                 17
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 18 of 26 PageID #: 18




the future. Plaintiff has lost her ability to live a normal life and will continue to be so diminished

into the future. Furthermore, Plaintiff has medical bills both past and future related to care

because of the Cook Filter’s defects.

        82.     By reason of the foregoing, Cook Defendants are liable to the Plaintiff for

damages as a result of their failure to warn and/or adequately warn the Plaintiff and her

healthcare professionals about the increased risk of serious injury and death caused by their

defective Cook filters.

        83.     WHEREFORE, Plaintiff, demands judgment against the Cook Defendants and

seeks damages, including: compensatory damages, exemplary damages, and punitive damages,

together with interest, the costs of suit and attorneys’ fees, and such other an further relief as

this Court deems just and proper.

                                              COUNT IV
                                           NEGLIGENCE PER SE
               (Violation of 21 U.S.C. §§321, 331, 352 and 21 C.F.R. §§1.21, 801, 803, 807, 820)

        84.     Plaintiffs incorporate by reference all of the above paragraphs as if set forth in

full herein.

        85.     At all times herein mentioned, Defendants had an obligation not to violate the

law, including the Federal Food, Drug and Cosmetic Act and the applicable regulations, in the

manufacture, design, testing, production, processing, assembling, inspection, research,

promotion, advertising, distribution, marketing, promotion, labeling, packaging, preparation for

use, consulting, sale, warning and post-sale warning and other communications of the risks and

dangers of Cook IVC Filters.

        86.     By reason of its conduct as alleged herein, Cook violated provisions of statutes

and regulations, including but not limited to, the following:



                                                                                                    18
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 19 of 26 PageID #: 19




             a. Cook violated the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 331 and
                352, by misbranding its Cook IVC Filters;

             b. Cook violated the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §321 in
                making statements and/or representations via word, design, device or any
                combination thereof failing to reveal material facts with respect to the
                consequences that may result from the use of Cook IVC Filters to which the
                labeling and advertising relates;

             c. Cook violated 21 C.F.R. §1.21 in misleading the consumers and patients by
                concealing material facts in light of representations made regarding safety and
                efficacy of its Cook IVC Filters;

             d. Cook violated 21 C.F.R. §801 in mislabeling its Cook IVC Filters as to safety
                and effectiveness of its products and by failing to update its label to reflect post-
                marketing evidence that Cook IVC Filters were associated with an increased risk
                of injuries due to tilting, fracture, migration and perforation;

             e. Cook violated 21 C.F.R. §803 by not maintaining accurate medical device
                reports regarding adverse events of tilting, fracture, migration, perforation and
                complex removal procedures and/or misreporting these adverse events
                maintained via the medical device reporting system;

             f. Cook violated 21 C.F.R. §807 by failing to notify the FDA and/or the consuming
                public when its Cook IVC Filters were no longer substantially equivalent with
                regard to safety and efficacy with regard to post-marketing adverse events and
                safety signals; and

             g. Cook violated 21 C.F.R. §820 by failing to maintain adequate quality systems
                regulation including, but not limited to, instituting effective corrective and
                preventative actions,

       87.      WHEREFORE, Plaintiff demands judgment against the Cook Defendants and

seeks damages, including compensatory damages, exemplary damages, and punitive damages,

together with interest, the costs of suit and attorneys’ fees, and other such other and further

relief as this Court deems just and proper.

                                          COUNT V
                                  BREACH OF EXPRESS WARRANTY

       88.      Plaintiffs incorporate by reference all of the above paragraphs as if set forth in


                                                                                                   19
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 20 of 26 PageID #: 20




full herein.

        89.       At all times relevant to this cause of action, the Cook Defendants were

merchants of goods of the kind including medical devices and vena cava filters (i.e., Cook

Filters).

        90.       At the time and place of sale, distribution, and supply of the Cook Filter to

Plaintiff (and to other consumers and the medical community), Cook expressly represented and

warranted in their marketing materials, both written and orally, and in the IFUs, that the Cook

Filters were safe, well-tolerated, efficacious, and fit for their intended purpose and were of

marketable quality, that they did not produce any unwarned-of dangerous side effects, and that

they were adequately tested.

        91.       At the time of Plaintiff’s purchase from the Cook Defendants, the Cook Filters

was not in a merchantable condition and the Cook Defendants breached their expressed

warranties, in that the filter:

               a. was designed in such a manner so as to be prone to an unreasonably high incident
                  of fracture, perforation of vessels and organs, and/or migration;

               b. was designed in such a manner so as to result in an unreasonably high incident
                  of injury to the organs of its purchaser; and

               c. was manufactured in such a manner so that the exterior surface of the Cook
                  Filter was inadequately, improperly and inappropriately designed causing the
                  device to weaken and fail.

        92.       As a direct and proximate result of the Cook Filter’s defects, as described herein,

Plaintiff has suffered permanent and continuous injuries, pain and suffering, disability, and

impairment. Plaintiff suffered emotional trauma, harm, and injuries that will continue into the

future. Plaintiff has lost her ability to live a normal life and will continue to be so diminished

into the future. Furthermore, Plaintiff has lost earnings and will continue to lose earnings into

                                                                                                   20
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 21 of 26 PageID #: 21




the future and have medical bills both past and future related to care because of the Cook Filter’s

defect.

          93.      By reason of the foregoing, the Cook Defendants are liable to Plaintiff for

damages as a result of their breach express warranty.

          94.      WHEREFORE, Plaintiff demands judgment against the Cook Defendants and

seeks damages, including compensatory damages, exemplary damages, and punitive damages,

together with interest, the costs of suit and attorneys’ fees, and other such other and further

relief as this Court deems just and proper.

                                           COUNT VI
                                  BREACH OF IMPLIED WARRANTY

          95.      Plaintiffs repeat and reiterate the allegations previously set forth herein.

          96.      At all relevant and material times, the Cook Defendants manufactured,

distributed, advertised, promoted, and sold its Cook Filters.

          97.      At all relevant times, the Cook Defendants intended its Cook Filters be used in

the manner that Plaintiff in fact used them.

          98.      Cook impliedly warranted their Cook Filters to be of merchantable quality, safe

and fit for the use for which the Cook Defendants intended them and for which Plaintiff in fact

used them.

          99.      The Cook Defendants breached their implied warranties as follows:

                a. Cook failed to provide the warning or instruction and/or an adequate warning or
                   instruction which a manufacturer exercising reasonable care would have
                   provided concerning that risk, in light of the likelihood that its Cook Filters
                   would cause harm;

                b. Cook manufactured and/or sold their Cook Filters and said filters did not
                   conform to representations made by the Cook Defendants when they left their
                   control;


                                                                                                  21
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 22 of 26 PageID #: 22




           c. Cook manufactured and/or sold their Cook Filters which were more dangerous
              than an ordinary consumer would expect when used in an intended or reasonably
              foreseeable manner, and the foreseeable risks associated with the Cook Filters’
              design or formulation exceeded the benefits associated with that design. These
              defects existed at the time the products left the Cook Defendants’ control; and

           d. Cook manufactured and/or sold their Cook Filters when they deviated in a
              material way from the design specifications, formulas or performance standards
              or from otherwise identical units manufactured to the same design
              specifications, formulas, or performance standards, and these defects existed at
              the time the products left the Cook Defendants’ control.

       100.    The Cook Defendants’ marketing of their Cook Filters was false and/or

misleading.

       101.    Plaintiff, through her attending physicians, relied on these representations in

determining which IVC filter to use for implantation in the Plaintiff.

       102.    Cooks’ filters were unfit and unsafe for use by users as they posed an

unreasonable and extreme risk of injury to persons using said products, such as the Plaintiff,

and accordingly the Cook Defendants breached their expressed warranties and the implied

warranties associated with the product.

       103.    The foregoing warranty breaches were a substantial factor in causing Plaintiff’s

injuries and damages as alleged.

       104.    As a direct and proximate result of the Cook Filters’ defects, as described herein,

Plaintiff has suffered permanent and continuous injuries, pain and suffering, disability and

impairment. Plaintiff has suffered emotional trauma, harm and injuries that will continue into

the future. Plaintiffs has lost her ability to live a normal life and will continue to be so

diminished into the future. Furthermore, Plaintiffs has lost earnings and will continue to lose

earnings into the future and has medical bills both past and future related to care because of the

Cook Filters’ defects.


                                                                                                22
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 23 of 26 PageID #: 23




       105.    By reason of the foregoing, Defendants are liable to the Plaintiffs for damages

as a result of its breaches of implied warranty.

       106.    WHEREFORE, Plaintiff demands judgment against the Cook Defendants and

seeks damages, including compensatory damages, exemplary damages, and punitive damages,

together with interest, the costs of suit and attorneys’ fees, and other such other and further

relief as this Court deems just and proper.


                               COUNT VII – PUNITIVE DAMAGES

       107.    Plaintiffs repeat and reiterate the allegations previously set forth herein.

       108.    At all times material hereto, the Cook Defendants knew or should have known

their Cook Filters were inherently dangerous with respect to the risk of tilt, fracture, migration

and/or perforation.

       109.    At all times material hereto, the Cook Defendants attempted to misrepresent and

did knowingly misrepresent facts concerning the safety of their Cook Filters.

       110.    The Cook Defendants’ misrepresentations included knowingly withholding

material information from the medical community and the public, including Plaintiff’s

physicians, concerning the safety of their Cook Filters. The Cook Defendants’ conduct was

willful, wanton, and undertaken with a conscious indifference to the consequences that

consumers of their product faced, including Plaintiff.

       111.    At all times material hereto, Cook knew and recklessly disregarded the fact that

their Cook IVC Filters have an unreasonably high rate of tilt, fracture, migration and/or

perforation.

       112.    Notwithstanding the foregoing, the Cook Defendants continued to market their

Cook Filters aggressively to consumers, including the Plaintiff, without disclosing the aforesaid

                                                                                                23
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 24 of 26 PageID #: 24




side effects.

           113.   The Cook Defendants knew of their Cook Filters’ lack of warnings regarding

the risk of fracture, migration, and/or perforation, but intentionally concealed and/or recklessly

failed to disclose that risk and continued to market, distribute, and sell their Filters without said

warnings so as to maximize sales and profits at the expense of the health and safety of the

public, including Plaintiff, in conscious disregard of the foreseeable harm caused by Cook

Filters.

           114.   The Cook Defendants’ intentional and/or reckless failure to disclose information

deprived the Plaintiff’s physicians of necessary information to enable them to weigh the true

risks of using Cook Filters against their benefits.

           115.   As a direct and proximate result of the Cook Defendants’ willful, wanton,

careless, reckless, conscious, and deliberate disregard for the safety and rights of consumers

including the Plaintiff, the Plaintiff has suffered and will continue to suffer severe and

permanent physical and emotional injuries, as described with particularity, above. Plaintiff has

endured and will continue to endure pain, suffering, and loss of enjoyment of life; and has

suffered and will continue to suffer economic loss, including incurring significant expenses for

medical care and treatment and lost wages.

           116.   The Cook Defendants’ aforesaid conduct was committed with knowing,

conscious, careless, reckless, willful, wanton, and deliberate disregard for the safety and rights

of consumers including the Plaintiff, thereby entitling the Plaintiff to punitive damages in an

amount appropriate to punish the Cook Defendants and deter them from similar conduct in the

future.

           117.   WHEREFORE, Plaintiff demands judgment against the Cook Defendants and



                                                                                                   24
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 25 of 26 PageID #: 25




seeks damages, including compensatory damages, exemplary damages, and punitive damages,

together with interest, the costs of suit and attorneys’ fees, and other such other and further

relief as this Court deems just and proper.

                       TOLLING OF THE LIMITATIONS PERIOD

       118.    The Cook Defendants, through their affirmative misrepresentations and

omissions, actively concealed from the Plaintiff and Plaintiff’s healthcare providers the true

and significant risks associated with Cook Filters.

       119.    As a result of the Cook Defendants’ actions, Plaintiff and her prescribing

physicians were unaware, and could not have reasonably known or have learned through

reasonable diligence, that Plaintiff had been exposed to the risks identified in this Complaint,

and that those risks were the result of Defendants’ acts, omissions, and misrepresentations.

       120.    Accordingly, no limitations period ought to accrue until such time as Plaintiff

knew or reasonably should have known of some causal connection between Plaintiff being

implanted with a Cook Filter and the harm Plaintiff suffered as a result.

       121.    Additionally, the accrual and running of any applicable statute of limitations

have been tolled by reason of the Cook Defendants’ fraudulent concealment.

       122.    Additionally, the Cook Defendants are equitably estopped from asserting any

limitations defense by virtue of their fraudulent concealment and other misconduct as described.

       123.    Additionally, the limitations period ought to be tolled under principles of

equitable tolling.

                                   PRAYER FOR RELIEF

       124.    WHEREFORE, Plaintiff demands judgment against the Cook Defendants as

follows:



                                                                                               25
Case: 4:21-cv-00637-SRW Doc. #: 1 Filed: 06/03/21 Page: 26 of 26 PageID #: 26




         a. Compensatory damages, including without limitation past and future medical
            expenses; past and future pain and suffering; past and future emotional distress;
            past and future loss of enjoyment of life; past and future lost wages and loss of
            earning capacity; and consequential damages;

         b. Punitive damages in an amount sufficient to punish Defendants and set an
            example;

         c. Disgorgement of profits;

         d. Restitution;

         e. Costs and fees of this action, including reasonable attorney’s fees;

         f. Prejudgment interest and all other interest recoverable; and

         g. Such other additional and future relief as Plaintiff may be entitled to in law or
            in equity according to the claims pled herein.


                             DEMAND FOR JURY TRIAL

            Plaintiff respectfully requests trial by jury in the above case as to all issues.

                                                          Respectfully Submitted,

                                                          O’Leary, Shelton, Corrigan,
                                                          Peterson, Dalton, & Quillin, LLC


                                                          /s/ Michael J. Quillin
                                                          Michael J. Quillin #61877MO
                                                          1034 S. Brentwood Blvd., 23rd Fl.,
                                                          PH 1-A, St. Louis, MO 63117
                                                          quillin@osclaw.com
                                                          (314) 405-9000 telephone
                                                          (314) 405-9999 facsimile
                                                          Attorney(s) for Plaintiff




                                                                                                26
